TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00773-CV




Elizabeth Chapman, individually and d/b/a Lake Travis Marina, Appellant

v.

Sharon Peer, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. GN304323, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        Appellant Elizabeth Chapman, individually and d/b/a Lake Travis Marina has filed
a motion to dismiss this appeal.  Appellant states that the parties have settled the underlying case and
that appellee does not object to the dismissal.  Therefore, we grant the motion and dismiss this
appeal.
 
                                                                                                                                                            
                                                                        G. Alan Waldrop, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Dismissed on Appellant’s Motion
Filed:   March 14, 2006